Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 5 of 19




  SCHEDULE
     C
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 6 of 19




                                  SCHEDULE C

                              LEGAL DESCRIPTION

                                 Starr County, Texas

Tract: RGV-RGC-2001
Owner: Socorro Molina de Pena, et al.
Acres: 1.959
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 7 of 19




                         SCHEDULE C (Cont.)
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 8 of 19




  SCHEDULE
      D
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 9 of 19



                            SCHEDULE D

                             MAP or PLAT

                      LAND TO BE CONDEMNED
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 10 of 19




                         SCHEDULE D (Cont.)
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 11 of 19




                         SCHEDULE D (Cont.)
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 12 of 19




                               SCHEDULE D (Cont.)




Tract: RGV-RGC-2001
Owner: Socorro Molina de Pena, et al.
Acreage: 1.959
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 13 of 19




    SCHEDULE
        E
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-2001
Owner: Socorro Molina de Pena, et al.
Acres: 1.959

       The estate acquired is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

        Reserving to the owners of the lands identified in conveyances recorded in the
Official Public Records of Starr County, Texas, on January 25, 1945, in Volume 137, Page
124, Document Number 1945-22533, and Affidavit of Heirship recorded in the Official
Records of Starr County, Texas, on January 11, 2010, in Volume 1261, Page 434,
Document Number 1972-287980, reasonable access to and from the owners’ lands lying
between the Rio Grande River and the border barrier through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled “Beginning” and easternmost mark
labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 15 of 19



                         SCHEDULE E (Cont.)
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 17 of 19




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is TWENTY-FOUR

THOUSAND DOLLARS AND NO/100 ($24,000.00), to be deposited herewith in the

Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 18 of 19




     SCHEDULE
        G
      Case 7:20-cv-00323 Document 1-1 Filed on 10/14/20 in TXSD Page 19 of 19




                                         SCHEDULE G

                                    INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s property
interest(s) as indicated by references in the public records and any other information available to
the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference
 Socorro Molina Pena                           RGV-RGC-2001
 Irma Serna Molina                             Partition Deed dated January 3, 1945,
 Marco Arnoldo Molina, Jr.                     recorded in Volume 137, Page 124,
 Luis Eduardo Molina                           Official Public Records, Starr County,
 Irma Molina                                   Texas
 Rebecca Molina
 Veronica Molina
                                               Affidavit of Heirship, dated December 29,
 2605 Garfield Street                          2009, recorded in Volume 1261, Page 434,
 Laredo, Texas 78041                           Official Public Records, Starr County,
                                               Texas
 Or



 Ameida Salinas                                Starr County Tax Assessor
 100 N FM 3167, Ste 201
 Rio Grande City, Texas 78582
